IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA16-632

                              Filed: 6 December 2016

Wake County, No. 13 JT 128

IN THE MATTER OF P.T.W., d.o.b.: 4/7/2013



      Appeal by Respondent-Mother from orders entered 31 August 2015 and 18

April 2016 by Judge Keith Gregory in District Court, Wake County. Heard in the

Court of Appeals 17 October 2016.


      Wake County Attorney’s Office, by Deputy County Attorney Roger A. Askew and
      Senior Assistant County Attorney Allison Pope Cooper, for Wake County
      Human Services.

      Appellate Defender Glenn Gerding, by Assistant Appellate Defender J. Lee
      Gilliam, for Respondent-Appellant Mother.


      McGEE, Chief Judge.


      K.W. (“Respondent-Mother”) appeals an order entered 31 August 2015 ceasing

reunification efforts (“CRO”) and an order entered 18 April 2016 terminating her

parental rights (“TPR order”). After careful review, we affirm.

                                       I. Background

      Respondent-Mother’s sixth child, P.T.W., was born on 7 April 2013.

Respondent-Mother received no prenatal care throughout her pregnancy, and P.T.W.

was born with a medical condition that caused his intestines to be outside his body.

As a result, P.T.W. required multiple corrective surgeries and remained in the
                                        IN RE P.T.W.

                                      Opinion of the Court



Neonatal Intensive Care Unit at Wake Medical Center (“WMC”) until 15 May 2013.

At the time of P.T.W.’s birth, Respondent-Mother did not have custody of any of her

five other children.

       Wake County Human Services Child Protective Services (“WCHS”) received an

assist request from Vance County Department of Social Services (“VCDSS”) on 22

April 2013 reporting conditions that had led to the removal of Respondent-Mother’s

five other children from her custody.            The report cited Respondent-Mother’s

confirmed alcohol and drug abuse, past threats to harm her children, and sustained

lack of employment. WMC staff later informed WCHS that, prior to the 22 April 2013

report, Respondent-Mother

              had been inconsistent with visit[ing P.T.W.] at the
              hospital, reported not having supplies for the baby, and
              was not prepared to provide appropriate care for her
              special needs infant. In addition . . . [Respondent-Mother]
              appeared to have slurred speech and oppositional
              behaviors when talking to [WMC] staff, indicative of
              substance abuse.

At WMC, Respondent-Mother identified Lynn Williams (“Williams”) as P.T.W.’s

father, but subsequently informed a WCHS social worker that she was unsure of

P.T.W.’s paternity.     DNA testing later confirmed Williams as P.T.W.’s father.1

Respondent-Mother told WCHS she had recently secured her own housing, but could

not afford to have the electricity turned on.


       1 Williams’s parental rights were terminated by the same order Respondent-Mother appeals,
but Williams is not a party to the present appeal.

                                             -2-
                                     IN RE P.T.W.

                                   Opinion of the Court



      WCHS filed a juvenile petition on 3 May 2013 alleging P.T.W. was dependent

and in need of alternative placement by the State. WCHS was given non-secure

custody of P.T.W. that same day.

      Respondent-Mother appeared at a child planning conference on 9 May 2013.

WCHS recommended that Respondent-Mother “complete a mental health assessment

and a substance abuse assessment and follow all recommendations, . . .

obtain/maintain stable and suitable housing and lawful income sufficient to meet the

needs of her family, and follow the court orders from Vance County.” Respondent-

Mother reported she had obtained full-time employment and had completed her case

plan with VCDSS. WCHS also recommended that Respondent-Mother be granted a

one-hour supervised visit with P.T.W. once a week.

      Respondent-Mother underwent a mental health assessment on 24 May 2013

that resulted in a diagnosis of Adult Antisocial and Antisocial Personality Disorder.

She also submitted to a substance abuse assessment on 3 June 2013 and was

diagnosed with “Alcohol Abuse in partial remission.” Respondent-Mother alleged

that, on or around 1 June 2013, Williams slammed her against a wall and threatened

to kill her. Respondent-Mother was granted an ex parte domestic violence protective

order (“DVPO”) against Williams on or around 3 June 2013.




                                          -3-
                                    IN RE P.T.W.

                                  Opinion of the Court



      Following a review hearing on 12 June 2013, P.T.W. was adjudicated

dependent by order entered 25 June 2013. The trial court ordered that Respondent-

Mother

             a) continue to show proof of stable and suitable housing and
             lawful income to meet the needs of the child; b) complete a
             psychological evaluation and follow all recommendations;
             c) follow the recommendations of her substance [abuse]
             assessment by complying with random drug/alcohol
             screens; d) demonstrate knowledge learned from anger
             management and parenting classes in her social
             interactions and life choices and take a parenting class for
             infants and toddlers; e) complete SafeChild MOVE
             [Mothers Overcoming Violence through Education and
             Empowerment] program and demonstrate knowledge
             learned; [and] f) maintain contact with WCHS and notify
             the agency of any change in situation or circumstance
             within [five] business days.

The court ordered that Respondent-Mother receive at least one hour a week of

supervised visitation with P.T.W., and that WCHS “continue to make reasonable

efforts to eliminate the need for placement of [P.T.W.] outside the home.”

      In August 2013, the trial court approved placement of P.T.W. with Letha

Richardson (“Richardson”), Respondent-Mother’s cousin.           However, multiple

attempts by WCHS to contact Richardson about placing P.T.W. were unsuccessful

and P.T.W. remained in WCHS custody. Respondent-Mother moved from Raleigh to

Lillington, in Harnett County, on 3 September 2013. At the request of VCDSS,

Harnett County Department of Social Services (“HCDSS”) conducted a home study of

Respondent-Mother’s residence in Lillington. HCDSS informed VCDSS that it did


                                         -4-
                                         IN RE P.T.W.

                                      Opinion of the Court



not recommend placement of Respondent-Mother’s children with her as of 27

November 2013.2 Respondent-Mother moved to Fuquay-Varina, in Wake County, in

January 2014.

       Between August 2013 and July 2015, the trial court held approximately eight

review hearings to evaluate Respondent-Mother’s compliance with P.T.W.’s case plan

and WCHS’s continuing efforts at reunification. Following a hearing on 16 May 2014,

the trial court found that, since February 2014, Respondent-Mother had missed five

of eleven scheduled visits with P.T.W. and, during the visits she did make, she was

“not able to demonstrate skills taught in her parenting class.” The trial court further

found Respondent-Mother “d[id] not recognize how her mental health problems . . .

affect her ability to parent, and ha[d] not really begun any therapy as ordered.” It

further found Respondent-Mother had not “demonstrated that she can control her

anger, as she continue[d] to demonstrate impulsive tendencies, making derogatory

statements to . . . her therapist, foster parents, and social workers.” Additionally, the

court found Respondent-Mother “continue[d] to have contact with [Williams] despite

a DVPO that [was] in place and . . . had . . . call[ed] the police for [Williams] violating

the order.” The court ordered WCHS to cease reunification efforts with respect to

Williams, but “continue to make reasonable efforts to work towards the reunification

of [P.T.W.] with [Respondent-Mother].”


       2 In a court summary dated 14 July 2015, WCHS indicated “[this] denial was due to numerous
concerns in regards to [Respondent-Mother], not the physical structure of the home.”

                                              -5-
                                          IN RE P.T.W.

                                    Opinion of the Court



      At a hearing on 4 November 2014, the trial court found Respondent-Mother

had (1) completed several court-ordered services, (2) enrolled herself in an anger

management class, (3) demonstrated a better attitude in working with WCHS, (4)

secured suitable housing in Fuquay-Varina, (5) obtained two part-time jobs, (6) had

not had any positive drug screens, and (7) was “complying with the treatment

recommendations of her psychological [assessment].” The court further found that if

Respondent-Mother “continue[d] the progress in correcting the conditions which led

to [P.T.W.’s] removal, it [would] be possible for the Court to return [P.T.W.] to a safe

environment with her in the next [six] months.”

      At a hearing on 17 December 2014, based on Respondent-Mother’s continued

progress, the trial court granted her two hours a week of unsupervised visitation with

P.T.W.    Following a hearing on 28 January 2015, the trial court increased

Respondent-Mother’s visitation with P.T.W. to one twenty-four hour unsupervised

visit a week.

      Several weeks later, VCDSS informed WCHS that Respondent-Mother’s five-

year-old child had reported witnessing Respondent-Mother engaging in a sexual act

with Respondent-Mother’s oldest son.           Upon receiving this information, WCHS

reinstated      supervised   visitation     between      Respondent-Mother   and   P.T.W.

Respondent-Mother filed a motion for review of the change in visitation on 13 April

2015. Following a hearing on 6 May 2015, the trial court found Respondent-Mother’s



                                              -6-
                                           IN RE P.T.W.

                                         Opinion of the Court



behavior during visits with P.T.W. had become “inappropriate”3 and that she had

“presented zero evidence . . . that remotely show[ed] that [P.T.W.] would be safe in

her care.”      The court suspended Respondent-Mother’s visitation with P.T.W.

“indefinitely.” Respondent-Mother moved to Farmville, in Pitt County, on or about

22 May 2015.

       WCHS submitted a court summary on 14 July 2015 in which it recommended

that the trial court cease reunification efforts with Respondent-Mother and change

the permanent plan for P.T.W. to adoption. Following a review hearing on 22 July

2015, the trial court ceased reunification efforts by order entered 31 August 2015.

The trial court concluded that reunification efforts with Respondent-Mother would

be inconsistent with P.T.W.’s “safety and need for a safe home within a reasonable

time,” and ordered WCHS to “make reasonable efforts aimed at achieving a

permanent plan of adoption.”

       WCHS filed a petition to terminate Respondent-Mother’s parental rights with

respect to P.T.W. on 9 October 2015. WCHS alleged that Respondent-Mother had

“willfully abandoned [P.T.W.] for at least six months immediately preceding the filing

of the Petition.” Following a review hearing on 3-4 March 2016, the trial court




       3 Specifically, the trial court found that, during visits with P.T.W., Respondent-Mother “ma[de]
phone calls instead of interacting with [P.T.W.], call[ed] the social worker derogatory names, and
ma[de] comments that [were] inappropriately sexual in nature.”



                                                 -7-
                                        IN RE P.T.W.

                                     Opinion of the Court



terminated Respondent-Mother’s parental rights by order entered 18 April 2016.

Respondent-Mother appeals both the CRO and TPR order.4

                             II. Sufficiency of CRO Findings

                                  A. Standard of Review

       Respondent-Mother first argues that certain “crucial” findings of fact in the

trial court’s CRO were not supported by the evidence and, as a result, the totality of

the evidence did not support the trial court’s ultimate finding that reunification

efforts “would be inconsistent with [P.T.W.’s] safety and need for a safe home within

a reasonable time.” “This Court reviews an order that ceases reunification efforts to

determine whether the trial court made appropriate findings, whether the findings

are based upon credible evidence, whether the findings of fact support the trial court’s

conclusions, and whether the trial court abused its discretion with respect to

disposition.” In re I.R.C., 214 N.C. App. 358, 361, 714 S.E.2d 495, 497 (2011) (citation

and quotation marks omitted); see also In re N.G.,186 N.C. App. 1, 10-11, 650 S.E.2d

45, 51 (2007) (“An abuse of discretion occurs when the trial court’s ruling is so

arbitrary that it could not have been the result of a reasoned decision.” (citation and

quotation marks omitted)); In re Weiler, 158 N.C. App. 473, 477, 581 S.E.2d 134, 137

(2003) (“In a permanency planning hearing held pursuant to Chapter 7B, the trial

court can only order the cessation of reunification efforts when it finds facts based


       4  Respondent-Mother appeals the TPR order only insofar as it failed to correct alleged
deficiencies in the CRO.

                                            -8-
                                     IN RE P.T.W.

                                   Opinion of the Court



upon credible evidence presented at the hearing that support its conclusion of law to

cease reunification efforts.” (citation omitted) (emphasis added)). “The trial court’s

findings of fact are conclusive on appeal if supported by any competent evidence.” In

re L.M.T., 367 N.C. 165, 168, 752 S.E.2d 453, 455 (2013) (citation omitted) (emphasis

added); see also Forehand v. Forehand, 238 N.C. App. 270, 273, 767 S.E.2d 125, 128

(2014) (“Competent evidence is evidence that a reasonable mind might accept as

adequate to support the finding.” (citation and quotation marks omitted)). This is

true “even where some evidence supports contrary findings.” In re A.J.M., 177 N.C.

App. 745, 748, 630 S.E.2d 33, 35 (2006) (citation and quotation marks omitted).

Unchallenged findings “are deemed to be supported by sufficient evidence and are

[also] binding on appeal.” In re M.D., 200 N.C. App. 35, 43, 682 S.E.2d 780, 785

(2009).

                                      B. Analysis

      Our Juvenile Code provides that

             [i]n any order placing a juvenile in the custody or
             placement responsibility of a county department of social
             services, . . . the court may direct that reasonable efforts to
             eliminate the need for placement of the juvenile shall not
             be required or shall cease if the court makes written
             findings of fact that:

                   (1) Such efforts clearly would be futile or would be
                       inconsistent with the juvenile’s health, safety,
                       and need for a safe, permanent home within a
                       reasonable period of time[.]



                                          -9-
                                             IN RE P.T.W.

                                          Opinion of the Court



N.C. Gen. Stat. § 7B-507(b)(1) (2013).5 See In re I.R.C., 214 N.C. App. at 362, 714

S.E.2d at 498 (“When a trial court is required to make findings of fact, it must make

the findings of fact specially. . . . [It] may not simply recite allegations, but must

through processes of logical reasoning from the evidentiary facts find the ultimate

facts essential to support the conclusions of law.” (citation and quotation marks

omitted)). In the present case, in accordance with N.C.G.S. § 7B-507(b)(1), the trial

court found that reunification efforts with Respondent-Mother would be “inconsistent

with [P.T.W.’s] health, safety and need for a safe, permanent home within a

reasonable time.” This finding followed numerous, more specific findings of fact.

         We consider whether the specific findings of fact Respondent-Mother

challenges were supported by competent evidence presented at the cease

reunification hearing and whether, considered together, the findings supported the

trial court’s ultimate statutory finding that reunification efforts would be inconsistent

with P.T.W.’s health, safety, and need for a safe, permanent home within a reasonable

time.6


         5 As the parties observe, the General Assembly amended N.C.G.S. § 7B-507 in 2015, and
cessation of reunification is now governed by other statutory provisions. However, those amendments
became effective after Respondent-Mother’s cease reunification hearing and entry of the CRO at issue
in this case. Accordingly, for purposes of this opinion, citation is made to the statute applicable at the
time of the cease reunification hearing and entry of the CRO.
         6 We note that N.C.G.S. § 7B-507(b) permitted the court to order that reunification efforts shall

either “not be required or shall cease.” (emphasis added). We underscore this because, at Respondent-
Mother’s cease reunification hearing, the trial court stressed it was only directing that WCHS would
no longer be required to make reasonable efforts at reunification, and that it was not terminating
Respondent-Mother’s parental rights or foreclosing her ability to take steps toward reunification.


                                                 - 10 -
                                           IN RE P.T.W.

                                        Opinion of the Court



                     1. Alleged Sexual Abuse by Respondent-Mother

       Respondent-Mother first contends there was no credible evidence to support

“the existence of a sexual relationship between” Respondent-Mother and her oldest

son. Respondent-Mother characterizes the alleged sexual abuse as “the gravamen of

the cease reunification order.”

       The trial court found that

               [Respondent-Mother’s] visits were suspended . . . in May
               2015 due to allegations that she and her [eighteen]-year old
               son had a sexual relationship.         This inappropriate
               relationship was disclosed by another child of [Respondent-
               Mother]. Vance County Department of Social Services
               substantiated the abuse.

       As an initial matter, we disagree with Respondent-Mother’s assertion that the

alleged sexual abuse was the “gravamen”7 of the trial court’s decision to cease

reunification efforts. The CRO explicitly incorporated by reference a court summary

prepared by WCHS, submitted to the trial court on 14 July 2015 and admitted into

evidence without objection at the hearing on 22 July 2015. See In re R.A.H., 182 N.C.

App. 52, 60, 641 S.E.2d 404, 409 (2007) (holding that “[DSS] reports constitute

competent evidence, and the trial court properly relied upon them in reaching its

finding of fact.”). The WCHS report reviewed the case history extensively, including




       7 Black’s Law Dictionary defines “gravamen” as “[t]he substantial point or essence of a claim,
grievance, or complaint.” Black’s Law Dictionary 721 (8th ed. 2004).

                                               - 11 -
                                      IN RE P.T.W.

                                   Opinion of the Court



reunification efforts undertaken by WCHS, and listed the following factors in support

of ceasing reunification:

             [Respondent-Mother] [1] has not provided documentation
             of lawful income[;] . . . [2] has been evicted from her last
             address in Wake County[;] . . . [3] caused significant
             damage to the rental home at the time of the eviction[;] . . .
             [4] has not followed the recommendations of her
             psychological [assessment][;] . . . [5] is unable to
             consistently demonstrate skills learned in parenting class
             during her interactions with [P.T.W.][;] . . . [6] did not start
             anger management class until 8/2014[;] [7] has been
             unable to demonstrate skills learned in Anger
             Management [classes][;] [8] has not complied with [her]
             Vance County DSS [case plan], [and] that agency is in the
             process of terminating her parental rights[;] . . . [9] has not
             maintained an environment conducive to the safety and
             protection of [P.T.W.][;] . . . [10] did not attend an initial
             mental health appointment until 4/7/14[;] . . . [11] stated to
             the clinicians at Monarch that she did not need mental
             health treatment[;] . . . [12] has not demonstrate[d] skills
             learned in the MOVE program in her life choices and
             interactions with others[;] . . . [13] continued to visit with
             . . . Williams while he was in jail despite a DVPO in place[;]
             . . . [14] [Respondent-Mother] and . . . Williams were seen
             together following [Respondent-Mother’s] visitation with
             [P.T.W.] on 2/15/14 despite [Respondent-Mother] having a
             DVPO against . . . Williams[;] [and] [15] Substantiated CPS
             case for sex abuse by Vance County DSS 6/2015.

Additionally, when the trial court orally reviewed its findings in support of ceasing

reunification at the conclusion of the CRO hearing on 22 July 2015, it made no

mention of the sexual abuse allegations. Thus, it is clear the alleged sexual abuse

was merely one among many circumstances the trial court considered in rendering

its ultimate decision to cease reunification efforts.


                                          - 12 -
                                     IN RE P.T.W.

                                   Opinion of the Court



      The WCHS report prepared in advance of the cease reunification hearing

stated that on 25 February 2015,

             WCHS was made aware of a new allegation in regards to
             sex abuse between [Respondent-Mother] and her oldest
             son. The allegations of sex abuse were substantiated at the
             conclusion of the Child and Family Evaluation [conducted
             by Vance County DSS]. Vance County DSS has made the
             steps to put [Respondent-Mother] on the . . . Responsible
             Individuals List. In addition, the police investigation is
             currently on-going with an outcome in regards to charges
             being filed to be made in the next week or two.

At the cease reunification hearing, WCHS social worker Mary Torr (“Torr) testified

that, in June 2015, “Vance County [DSS] substantiated a case for sex abuse against

[Respondent-Mother].” Torr told the court that “the allegations were that one of

[Respondent-Mother’s] younger children was forced to watch [Respondent-Mother]

inappropriately touch her oldest son. . . .        And a CME and [Child and Family

Evaluation (“CFE”)] were done. Vance County did substantiate and the police are

still currently completing their investigation.”

      Torr was then asked to explain the process of “CME/CFE substantiation.” Torr

told the court that in Respondent-Mother’s case,

             Vance County [DSS] [was] the one [who made the
             determination]. It’s not an opinion-based decision. [It is]
             [a]lso based on all of the evidence that was collected during
             the actual investigation. That included interviews with
             various people, it included what happened during the CME
             and what information was provided during the CFE that
             was completed, and then based on all of that information,
             then that case would have been staffed in Vance County,


                                          - 13 -
                                       IN RE P.T.W.

                                     Opinion of the Court



              and they . . . made a decision that, based on all the evidence
              that they had, that the allegations were in fact true. . . .
              The social workers don’t make the decisions independently.
              Everything is a decision that comes with a discussion, a
              staffing with additional social workers, with supervisors,
              sometimes people that are higher up in the chain of
              command.

       Torr’s testimony and the DSS report constituted sufficient evidence to support

the trial court’s finding that “[VCDSS] substantiated abuse.” Importantly, the trial

court did not find that sexual abuse in fact occurred or was committed by Respondent-

Mother, or, as Respondent-Mother phrases it, “the existence of a sexual relationship

between [Respondent-Mother and her oldest son].” The trial court found only that

VCDSS “substantiated abuse,” a process Torr described at length during the hearing.8

                       2. Respondent-Mother’s Parenting Skills

       Respondent-Mother also argues the evidence did not support the trial court’s

finding that she “ha[d] not demonstrated sustained parenting improvements during

the last two years.” In support of this argument, Respondent-Mother points to court

orders from November 2014, December 2014, and January 2015 that indicated

Respondent-Mother was making progress during her visits with P.T.W. and which

increased her visitation rights. However, Respondent-Mother did not offer these

specific examples at the cease reunification hearing.




       8 The subsequent TPR indicated no criminal charges were ever filed against Respondent-
Mother related to the sex abuse allegations.

                                            - 14 -
                                     IN RE P.T.W.

                                  Opinion of the Court



      On the other hand, the WCHS court summary introduced without objection at

the cease reunification hearing indicated the following:

             [Respondent-Mother] has been unable to show sustained
             changes in her parenting over the past two years. Early
             on, [Respondent-Mother] would use her cell phone
             throughout visits instead of paying attention to [P.T.W.].
             During an office visit, [P.T.W.] cried for nearly [two] hours
             and [Respondent-Mother] did not respond to directions to
             comfort [him]. . . . [Respondent-Mother] has used her
             visitation as an opportunity to [make unrelated phone
             calls].     [Respondent-Mother] has made numerous
             inappropriate comments in visitations including asking
             her oldest son if he wanted to kiss [P.T.W.’s] behind while
             she was changing the diaper, talking about sexual
             relationships, telling her other son that she was going to
             dress him up in an adult diaper and take pictures,
             discussing whooping’s [sic], and needing to get her sex look
             on for a picture to be taken.

The report also documented Respondent-Mother’s “sporadic” visitation attendance

throughout the previous two years. Torr testified that Respondent-Mother had “been

unable to consistently demonstrate skills learned in parenting classes during her

interactions with [P.T.W.]”    Torr also testified that, between the time WCHS

reinstated supervised visitation in February 2015 and the time Respondent-Mother’s

visitation was suspended altogether in May 2015, “the visits [with P.T.W.] did not go

well[.]” Respondent-Mother did not offer contrary evidence at the cease reunification

hearing. See In re M.J.G., 168 N.C. App. 638, 643-44, 608 S.E.2d 813, 816-17 (2005).

Thus, the evidence was sufficient to support the trial court’s finding that Respondent-




                                         - 15 -
                                     IN RE P.T.W.

                                   Opinion of the Court



Mother had not “demonstrated sustained parenting improvements during the last

two years.”

                            3. History of Family Violence

      Respondent-Mother next argues there was insufficient evidence to support the

trial court’s finding that she “display[ed] zero awareness of or insight into her own

past of domestic violence with [P.T.W.’s] father.”        Respondent-Mother does not

challenge the court’s finding that she “continued to visit [Williams] in jail despite

filing a [DVPO] against him,” and admits as much in her brief to this Court.

      The WCHS court summary indicated the following:

              [Respondent-Mother] had had [sic] a pattern of violence in
              her relationship with [Williams]. [Respondent-Mother]
              took out a DVPO against [Williams] on [4 June 2013]. In
              that DVPO, [Respondent-Mother] described a [domestic
              violence] incident that took place between her and
              [Williams] where he pushed her against the wall and
              twisted her arm back. [Respondent-Mother] had several of
              her children in the home with her for a visitation when this
              incident happened. In the DVPO complaint, [Respondent-
              Mother] also stated that [Williams] was “always
              threatening to kill [her],” that [Williams] went to jail in
              October of 2012 for assaulting [her], that she was going to
              get a DVPO in December of 2012 but that [Williams] had
              talked her out of it, and that [Williams] had strangled [her]
              when she was pregnant with [P.T.W.].

              [Respondent-Mother] did complete the MOVE program.
              However, [Respondent-Mother] reported that she “loved
              going to the classes because she was fascinated by women
              that allow men to beat on them[.]”

              Despite having a DVPO in place against [Williams],


                                          - 16 -
                                     IN RE P.T.W.

                                   Opinion of the Court



             [Respondent-Mother] would visit with [Williams] while he
             was in jail. [A social worker] observed [Respondent-
             Mother] and [Williams] walking to the bus stop together
             after a visitation at Millbrook. During a visitation on [10
             June 2014], [Respondent-Mother] reported that she and
             [Williams] were going to be getting married, possibly before
             the end of the year.

Torr testified at the cease reunification hearing that Respondent-Mother “continued

to visit with [Williams] . . . while he was in jail and after he was in jail, despite [a]

domestic violence protection order being in place.”

      Respondent-Mother presented no evidence at the cease reunification hearing

tending to contradict the foregoing testimony. Respondent-Mother does not dispute

evidence of domestic violence with Williams, or that she maintained contact with

Williams while the DVPO was in effect. Respondent-Mother’s only argument is that

“there was no evidence [she] had seen [Williams] since May 2014, other than possibly

‘walking to the bus stop together,’” which she does not explicitly deny. However, the

trial court did not find that Respondent-Mother had in fact seen Williams since May

2014, nor did it imply, as Respondent-Mother suggests, that she and Williams “were

currently involved in domestic violence[.]” It found only that Respondent-Mother

lacked “awareness of or insight into her own past of domestic violence with

[Williams].” This finding was supported by the WCHS court summary as well as

Torr’s testimony at the hearing.

                               4. Therapy Engagement



                                          - 17 -
                                   IN RE P.T.W.

                                 Opinion of the Court



      Respondent-Mother also challenges the trial court’s finding that she “ha[d] not

reengaged in therapy” since moving to Pitt County. We agree this finding was not

supported by evidence presented at the cease reunification hearing.

      The WCHS court summary contained no information regarding Respondent-

Mother’s therapy (or lack thereof) since her move to Pitt County, which Respondent-

Mother testified occurred on or about 22 May 2015. The report detailed Respondent-

Mother’s therapy participation while she was still residing in Wake County, and

noted that Respondent-Mother had worked with the same mental health provider for

approximately one year while living in Fuquay-Varina.

      Respondent-Mother was evicted from her home in Fuquay-Varina on or about

21 May 2015. Respondent-Mother testified she notified Torr by voicemail that she

had left the home, although it is unclear whether Respondent-Mother indicated she

would be moving to Pitt County or if she provided a new address. Torr testified she

could not understand a lot of Respondent-Mother’s voicemail due to poor cell phone

reception, but that she “did hear that [Respondent-Mother] had left . . . Wake

County.”   Torr did not testify at the cease reunification hearing regarding

Respondent-Mother’s involvement in therapy after leaving Wake County.

      Respondent-Mother did testify about efforts she made to resume the court-

ordered therapy after moving to Pitt County:

            Q: Okay. Let’s see. Are you still working with your [Wake
            County] therapist?


                                        - 18 -
                                   IN RE P.T.W.

                                 Opinion of the Court




            [Respondent-Mother]: No. When I moved to Pitt County,
            I called Mary Torr and I left her a voicemail because I knew
            I had five days to report my move. I called her on the fourth
            day, and . . . I told [her] that . . . I ha[d] moved to . . .
            Farmville, North Carolina, and I had set an appointment
            up in Pitt County Mental Health and I asked [Torr] on that
            voice call could she please help me with [therapy] service
            there. I said, you do know, in order for me to have my son,
            I have to continue with therapy. Will you please help me
            find a therapist there. [Torr] never returned my call.

            ...

            Q: So the reason that you’re changing therapists is because
            of your change of address to a different address?

            [Respondent-Mother]: Yes.

            Q: And what you’re doing is you’re looking to get some help
            for a referral to [a] particular person over in Pitt County?

            [Respondent-Mother]:     Yes, I went one time.        My
            appointment was [in] June. . . . [The therapist’s] name is
            Ms. Jennifer, and I went to see her and she told me,
            because I had been in outpatient therapy for over a year,
            she is not going to recommend seeing me . . . [more than]
            once a month, and I had an appointment with her last week
            and I missed that appointment.

When Respondent-Mother was asked whether she was “able to set up the

appointment with the Pitt County therapist on [her] own,” Respondent-Mother

testified: “Yes, ma’am, because I called [Torr] and she never returned my call, so I

did it on my own.” Thus, the only evidence presented at the cease reunification

hearing regarding Respondent-Mother’s therapy since moving to Pitt County



                                        - 19 -
                                     IN RE P.T.W.

                                   Opinion of the Court



indicated Respondent-Mother had made some effort to continue therapy, and that she

had met with a provider in Pitt County on at least one occasion. In the absence of

any evidence to the contrary, the trial court’s finding that Respondent-Mother “ha[d]

not reengaged in therapy” since moving to Pitt County was not supported by the

evidence. See In re M.J.G., 168 N.C. App. at 646, 608 S.E.2d at 818.

      Notwithstanding this conclusion, we hold that the remaining findings of fact

support the trial court’s ultimate decision to cease reunification efforts. Id.; see also

In re K.S., 183 N.C. App. 315, 329-30, 646 S.E.2d 541, 549 (2007) (holding that,

although one of the trial court’s findings was not supported by competent evidence,

“the remaining findings of fact . . . [were] sufficient to support the trial court’s

conclusion that . . . reasonable efforts to reunify should be suspended.”).

                                5. Anger Management

      Respondent-Mother argues the trial court erroneously found that, despite

attending anger management classes, Respondent-Mother “[had] consistently

demonstrate[d] that she cannot control her emotions.” However, Respondent-Mother

does not challenge the trial court’s related findings that she had “call[ed] social

workers names, yell[ed], use[d] profanity, abruptly end[ed] telephone conversations

with the social worker and [was] generally combative,” or that the trial court “ha[d]

observed [Respondent-Mother’s] combative demeanor in court.” Respondent-Mother

concedes she expressed “anger at the May [2015] hearing where her visits had been



                                          - 20 -
                                    IN RE P.T.W.

                                  Opinion of the Court



suspended[.]”   Additionally, the WCHS court summary indicated Respondent-

Mother’s previous therapist had reported that, despite working on anger

management issues for more than a year, Respondent-Mother “still had a lot of work

to do.” The trial court’s finding that Respondent-Mother “consistently demonstrate[d]

that she cannot control her emotions” was supported by competent evidence.

                       6. Failure to Maintain Stable Housing

      Respondent-Mother lastly challenges the trial court’s finding that she “does

not maintain stable housing.” Respondent-Mother concedes she was evicted from her

home because the landlord obtained an eviction judgment against her on or about 11

May 2015. The WCHS court summary indicated that

             [t]he landlord reported [Respondent-Mother] caused
             significant damage to the home at a cost of several
             thousand dollars. Some of the damage included breaking
             all the windows in the house, pouring paint all over floors
             of the home and then pouring a [fifty] pound bag of dog food
             over the paint on the floors.

Respondent-Mother did not offer any evidence to the contrary. On appeal, she notes

only that “[t]he landlord did not testify at the cease reunification hearing and

[Respondent-Mother] was not questioned about any damages to the property.”

      In addition to the evidence regarding Respondent-Mother’s recent eviction,

Torr testified at the cease reunification hearing that Respondent-Mother had not

provided a new address to WCHS since leaving Wake County, and Torr did not know

where Respondent-Mother was then residing. We conclude there was competent


                                         - 21 -
                                              IN RE P.T.W.

                                           Opinion of the Court



evidence to support the trial court’s finding that Respondent-Mother had failed to

maintain stable housing.

                               7. VCDSS Termination Proceedings

        Respondent-Mother alleges the trial court erroneously believed it was required

to cease reunification efforts with respect to P.T.W., based on a statutory provision

enacted shortly before the cease reunification hearing and which became effective 1

October 2015. N.C. Gen. Stat. § 7B-901(c)(2), which applies to initial dispositional

hearings only, provides that

                [if] the disposition order places a juvenile in the custody of
                a county department of social services, the court shall
                direct that reasonable efforts for reunification . . . shall not
                be required if the court makes written findings of fact
                pertaining to any of the following: . . . A court of competent
                jurisdiction has terminated involuntarily the parental
                rights of the parent to another child of the parent.

N.C. Gen. Stat. § 7B-901(c)(2) (2015).9

        Respondent-Mother’s argument is without merit. There is no indication in the

record that the trial court based its decision to cease reunification efforts on a finding

or belief that Respondent-Mother’s parental rights had been terminated with respect

to any of her other children. On the contrary, the trial court explicitly stated that any

VCDSS proceedings had no bearing on its decision to cease reunification with respect


        9 N.C. Gen. Stat. § 7B-901(c) was amended by S.L. 2016-94, § 12C.1.(g) (eff. 1 July 2016) to
provide that “the court shall direct that reasonable efforts for reunification . . . shall not be required if
the court makes written findings of fact pertaining to any of the following, unless the court concludes
that there is compelling evidence warranting continued reunification efforts . . . .” (emphasis added).

                                                   - 22 -
                                       IN RE P.T.W.

                                   Opinion of the Court



to P.T.W. After summarizing numerous factual findings supporting its decision to

cease reunification, the court said:

             I know that Wake County mentioned that [Respondent-
             Mother] has a pending matter in Vance County where [a]
             termination [hearing], I believe, is set [for] today.
             However, I will say that the Court, given the fact that
             [that] may be something that’s pending and has not
             occurred, I don’t think, respectfully, the Court would use
             that as a reason to cease.

The trial court was clearly not acting under a mistaken belief that it was required to

cease reunification because Respondent-Mother’s rights to any of her other children

had already been terminated (much less pursuant to a statute that was not even in

effect at the time). This argument is overruled.

                              8. Findings in TPR Order

      Respondent-Mother contends that, because “the termination of parental rights

order did not correct the deficiencies in the cease reunification order,” the TPR order

must be reversed along with the CRO. We disagree.

      In In re L.M.T., our Supreme Court held that, because a CRO and TPR order

must be reviewed together on appeal, “incomplete findings of fact in [a] cease

reunification order may be cured by findings of fact in the termination order.” 367

N.C. at 170, 752 S.E.2d at 457 (emphasis added).          Thus, “[e]ven if [a] cease

reunification order standing alone had been insufficient,” a reviewing court may look

to the subsequent TPR order to determine whether, considered together, the trial



                                          - 23 -
                                      IN RE P.T.W.

                                    Opinion of the Court



court has made sufficient findings of fact under the former N.C.G.S. § 7B-507(b). Id.,

367 N.C. at 169-70, 752 S.E.2d at 456 (emphases added); see also In re A.E.C., 239

N.C. App. 36, 45, 768 S.E.2d 166, 172 (2015) (holding “termination order, taken

together with the earlier [permanency planning and cease reunification] orders, [did]

not contain sufficient findings of fact to cure the defects in the earlier orders.”).

      Respondent-Mother’s argument that the TPR order failed to correct certain

deficiencies in the CRO is premised upon a conclusion that there were deficiencies in

the CRO which required correcting. Respondent-Mother essentially reasserts her

arguments about the insufficiency of evidence at the cease reunification hearing with

respect to three factual issues: (1) her ability to maintain stable housing, (2) the

alleged sexual abuse of her oldest son, and (3) her alleged contact with Williams.

However, as discussed above, we have already concluded that the evidence presented

at the cease reunification hearing was sufficient to support the trial court’s findings

with respect to each of those issues. Thus, the CRO was not “deficient” on those

grounds, and we need not consider whether the TPR “corrected” CRO findings which

were based on competent evidence presented at the cease reunification hearing.

                      III. Failure to Appoint Guardian Ad Litem

                                 A. Standard of Review

      Respondent-Mother argues the trial court abused its discretion by failing to

appoint a guardian ad litem (“GAL”) to represent P.T.W. at the termination hearing.



                                           - 24 -
                                      IN RE P.T.W.

                                   Opinion of the Court



She concedes that the trial court was not mandated by statute to appoint a GAL for

P.T.W., either when WCHS first filed the dependency petition or at the termination

hearing. See N.C. Gen. Stat. § 7B-601(a) (2015) (providing in part that “when a

juvenile is alleged to be dependent, the court may appoint a guardian ad litem to

represent the juvenile.” (emphases added)); N.C. Gen. Stat. § 7B-1108(b) (2015)

(requiring appointment of GAL in a termination proceeding “[i]f [a respondent files]

an answer or response den[ying] any material allegation of the [termination] petition

or motion[.]”).   Because the appointment of a GAL in the present case was

discretionary, the trial court’s decision is reviewable for abuse of discretion only. See

In re M.H.B., 192 N.C. App. 258, 261, 664 S.E.2d 583, 585 (2008). We note, however,

that a trial court’s complete failure to exercise discretion constitutes reversible error.

Id.

                                      B. Analysis

                                1. Preservation of Error

      In certain instances, a trial court must appoint a GAL for a juvenile, including

where a petition alleges a juvenile is abused or neglected, see N.C.G.S. § 7B-601(a),

or, in a termination proceeding, if a respondent files a written answer or response to

the termination petition and “[the] answer or response denies any material allegation

of the petition or motion,” see N.C.G.S. § 7B-1108(b).        If a GAL was previously

appointed pursuant to N.C.G.S. § 7B-601, and if appointment of a GAL “could also be



                                          - 25 -
                                      IN RE P.T.W.

                                   Opinion of the Court



made under [N.C.G.S. § 7B-1108],” the GAL appointed under N.C.G.S. § 7B-601 “shall

also represent the juvenile in all [termination] proceedings . . . unless the court

determines that the best interests of the juvenile require otherwise.” N.C. Gen. Stat.

§ 7B-1108(d) (2015). However, if appointment of a GAL is not statutorily required,

“the court may, in its discretion, appoint a [GAL] for a juvenile, either before or after

determining the existence of grounds for termination of parental rights, in order to

assist the court in determining the best interests of the juvenile.” N.C. Gen. Stat. §

7B-1108(c) (2015).

      “This Court has previously held that in order to preserve for appeal the

argument that the trial court erred by failing to appoint [a] child a GAL, a respondent

must object to the asserted error below.” In re A.D.N., 231 N.C. App. 54, 65-66, 752

S.E.2d 201, 209 (2013) (citing In re Fuller, 144 N.C. App. 620, 623, 548 S.E.2d 569,

571 (2001); In re Barnes, 97 N.C. App. 325, 326, 388 S.E.2d 237, 238 (1990)). In In re

A.D.N., the respondent-mother filed a response to a termination petition in which she

denied many of the petition’s material allegations. Accordingly, the trial court was

required to appoint a GAL under the plain language of N.C.G.S. § 7B-1108(b).

Despite the trial court’s failure to do so, this Court held the respondent-mother did

not preserve the issue for appeal because she “failed to object at trial to the failure of

the trial court to appoint the child a GAL.” Id.; see also N.C.R. App. P. 10(a)(1) (2016)

(“In order to preserve an issue for appellate review, a party must have presented to



                                          - 26 -
                                     IN RE P.T.W.

                                   Opinion of the Court



the trial court a timely request, objection, or motion, stating the specific grounds for

the ruling the party desired the court to make . . . [and have] obtain[ed] a ruling upon

the party’s request, objection, or motion.”).         Similarly, in the present case,

Respondent-Mother failed to object to the lack of a GAL for P.T.W. during the

termination proceedings, and the issue was therefore not preserved for appellate

review.

      As we observed in In re A.D.N., in both Fuller and Barnes, “this Court invoked

Rule 2 of the [North Carolina] Rules of Appellate Procedure in order to reach the

[unpreserved] issue [of] whether the trial court erred by failing to appoint a GAL for

the child and, in both cases, found prejudicial error in the failure to appoint a GAL.”

231 N.C. App. at 66, 752 S.E.2d at 209. Under Rule 2, we may suspend the Rules of

Appellate Procedure if necessary “[t]o prevent manifest injustice to a party[.]” N.C.R.

App. P. Rule 2 (2016); see also Stann v. Levine, 180 N.C. App. 1, 10-11, 636 S.E.2d

214, 220 (2006) (“Our Supreme Court has described appropriate opportunities for the

invocation of Rule 2 as ‘rare occasions’ and ‘in exceptional circumstances,’ and a

thorough review of the Court’s Rule 2 jurisprudence supports such characterizations.”

(citations omitted)).

      In In re A.D.N., in declining to invoke Rule 2, our Court found Fuller and

Barnes factually distinguishable. We noted that “there [was] no indication in [Fuller

and Barnes], as there [was] here, that the appealing respondent had repeatedly



                                          - 27 -
                                           IN RE P.T.W.

                                        Opinion of the Court



chosen substance abuse over the child’s welfare throughout the child’s life and had

almost entirely abdicated responsibility for the child[.]” In re A.D.N., 231 N.C. App.

at 66, 752 S.E.2d at 209.

       We find Respondent-Mother’s case more akin to In re A.D.N. than either Fuller

or Barnes.10 The CRO set forth a number of steps Respondent-Mother could take in

order to reunify with P.T.W. There was evidence at the termination hearing that

Respondent-Mother failed to meet many of those terms, including the requirements

that she maintain suitable housing; maintain sufficient legal income; maintain

regular contact with WCHS; demonstrate learned anger management skills;

demonstrate learned parenting skills; and comply with her VCDSS case plan. Torr

testified that, at the time of the termination hearing, WCHS “ha[d] not received any

documentation [from Respondent-Mother] of safe or suitable housing.” Although

Respondent-Mother brought a copy of a lease with her to the termination hearing,

she acknowledged she had never provided a copy to WCHS.                       Torr testified that

Respondent-Mother had not provided any proof of income to WCHS since on or about

19 August 2013, shortly after P.T.W. was adjudicated dependent. There was evidence

of Respondent-Mother’s continuing issues with anger management, including during

her last visitation with P.T.W., on 5 May 2015, when she “referred to [Torr] as a


       10 We also observe that, in contrast to Respondent-Mother’s case, in Fuller, Barnes, and In re
A.D.N., the trial courts’ failure to appoint a GAL expressly violated N.C.G.S. § 7B-1108(b) or its
statutory predecessor.      Respondent-Mother acknowledges that she “filed no answer to the
[termination] petition, so no GAL was automatically triggered under [N.C.G.S.] § 7B-1108(b).”

                                               - 28 -
                                     IN RE P.T.W.

                                  Opinion of the Court



cracker and slammed the door . . . while [Torr] was holding [P.T.W.].” There was

evidence that Respondent-Mother had not demonstrated learned parenting skills

over the preceding two years. Torr testified that during a 21 April 2015 visitation

with P.T.W., Respondent-Mother

             was yelling in an open room about sex abuse allegations
             with both [P.T.W.] present and the child who was the
             subject of the allegation present, and she proceeded to
             spend the first [twenty] minutes of the visit kissing
             [P.T.W.] on the lips, despite him trying to get away from
             her and turning his face, and then told him that he needed
             to kiss her in order to get a toy back after she took the toy
             away from him.

      Respondent-Mother also did not maintain regular contact with WCHS

following the cease reunification hearing.        Respondent-Mother testified at the

termination hearing that, despite earning “about $600” per week, she had not sent

any financial support, clothing, or gifts for P.T.W. since her visitation was suspended

in May 2015.     Although the CRO ordered Respondent-Mother to “[f]ollow all

recommendations of her psychological assessment,” which included individual

counseling, Respondent-Mother testified at the termination hearing that she last

visited a therapist in late December 2015. Additionally, although the CRO ordered

Respondent-Mother to “[c]omply with [her] Vance County DSS foster care case plan,”

both Respondent-Mother and her mother, Shirley Adams (“Adams”), testified at the

termination hearing that they were actively violating a Vance County court-ordered

custody arrangement with respect to another of Respondent-Mother’s minor children.


                                         - 29 -
                                     IN RE P.T.W.

                                  Opinion of the Court



      At the cease reunification hearing on 22 July 2015, the trial court stressed to

Respondent-Mother that it was not terminating her parental rights, and that she

could still take steps to reunify with P.T.W. Addressing Respondent-Mother directly,

the trial court stated:

             You can still do what you need to do, and if in fact you do
             what you need to do and then something is presented to the
             Court where I have to make a decision about whether or
             not to terminate or continue this relationship [with
             P.T.W.], trust me, I’m going to be fair and impartial. . . . I
             have not terminated your parental rights. It’s up to you. If
             you want to reunify [with P.T.W.] and do what you need to
             do, you know what you need to do.

Notwithstanding these instructions, and the requirements specified in the CRO,

Respondent-Mother failed in a number of ways to “do what [she] need[ed] to do” to

reunify with P.T.W.

      At the termination hearing, the trial court asked Respondent-Mother: “Do you

accept responsibility for any of the situations that you are in now?” She responded:

“No, I don’t. No, I don’t, no, no.” In light of Respondent-Mother’s willful failure to

make progress on her WCHS case plan, both before and after reunification efforts

were ceased, and because a GAL appointment was not statutorily required, we do not

find it necessary to invoke Rule 2 “to prevent manifest injustice” to either

Respondent-Mother or P.T.W. See In re H.D., ___ N.C. App. ___, ___, 768 S.E.2d 860,

865 (2015) (“Willfulness is established when the respondent had the ability to show

reasonable progress, but was unwilling to make the effort.); In re C.M., 183 N.C. App.


                                         - 30 -
                                     IN RE P.T.W.

                                   Opinion of the Court



207, 211-12, 644 S.E.2d 588, 593 (2007) (observing that as “[r]espondent mother had

over two years . . . to work on a case plan with DSS, she had ample time to follow

through with the services designed to assist her in learning to parent.”); In re O.C.,

171 N.C. App. 457, 464, 615 S.E.2d 391, 395 (2005) (finding that, “even if respondent

was entitled to a GAL for the . . . earlier dependency proceedings, there [could not] be

prejudice to her in the termination proceedings because she was not even entitled to

the appointment of a GAL for the termination proceedings.”).

                                2. Abuse of Discretion

      Even if we were to reach the merits of this issue, Respondent-Mother’s

argument fails. As noted above, because appointment of a GAL for P.T.W. was

entirely discretionary in this case, review is limited to determining whether the trial

court abused its discretion.     We find no indication that the trial court’s non-

appointment of a GAL to represent P.T.W. at the termination hearing was

“manifestly unsupported by reason or . . . so arbitrary that it could not have been the

result of a reasoned decision.” See In re T.L.H., 368 N.C. 101, 107, 772 S.E.2d 451,

455 (2015).

      Respondent-Mother maintains that, although appointment of a GAL was

discretionary under N.C.G.S. § 7B-1108(b), “the trial court still had an obligation to

consider whether appointment of a GAL was in [P.T.W.’s] best interest [pursuant to




                                          - 31 -
                                             IN RE P.T.W.

                                          Opinion of the Court



N.C.G.S. § 7B-1108(c)].”11 The purpose of a discretionary GAL appointment in a

termination proceeding is “to assist the court in determining the best interests of the

juvenile.” N.C.G.S. § 7B-1108(c). As with the GAL appointment itself, the question

of whether a GAL would “assist the court in determining the best interests of the

juvenile” is a matter for the trial court to decide. On the record before us, Respondent-

Mother has shown no reason to second-guess the trial court’s apparent belief that a

GAL was not necessary to assist it in determining P.T.W.’s best interests. During the

best interests phase of the termination hearing, the trial court heard testimony from

Torr, Respondent-Mother, and Adams. Torr testified about P.T.W.’s current foster

care placement, his relationship with his foster parents, and his emotional and

developmental needs. Torr also testified about WCHS efforts to investigate placing

P.T.W. with a family member, including a visit Torr made to Adams’s home in

Henderson several months prior.



        11  Although not cited by Respondent-Mother, N.C. Gen. Stat. § 7B-1108.1 provides that, in a
TPR proceeding, the trial court “shall conduct a pretrial hearing” (either separately or in combination
with the adjudicatory hearing) and shall consider, inter alia, “[w]hether a guardian ad litem should be
appointed for the juvenile, if not previously appointed.” N.C. Gen. Stat. § 7B-1108.1(a)(2) (2015)
(emphasis added). Thus, while N.C.G.S. § 7B-1108(c) uses permissive language (i.e., “the court may,
in its discretion, appoint a guardian ad litem for a juvenile     . . . .”), N.C.G.S. § 7B-1108.1 requires
the trial court to affirmatively consider whether a GAL should be appointed for the termination
hearing. See In re Z.T.B., 170 N.C. App. 564, 569, 613 S.E.2d 298, 300 (2005) (“The use of the word
‘shall’ by our Legislature has been held by this Court to be a mandate, and the failure to comply with
this mandate constitutes reversible error.”). We are unable to discern from the record on appeal
whether the trial court conducted a hearing, pursuant to N.C.G.S. § 7B-1108.1, at which it considered
whether a guardian ad litem should have been appointed for P.T.W. at the termination hearing.
However, Respondent-Mother has not alleged the trial court violated N.C.G.S. § 7B-1108.1, and we do
not decide the issue.


                                                 - 32 -
                                    IN RE P.T.W.

                                  Opinion of the Court



      The trial court heard testimony from Respondent-Mother about her current

living arrangement, employment, drug and alcohol abstinence, and family support

system. Finally, the trial court heard testimony from Adams about her desire and

ability to assume P.T.W.’s care and custody. The trial court’s comments at the

conclusion of the termination hearing clearly demonstrate that P.T.W.’s best interests

were carefully weighed against the evidence presented. There is nothing to suggest

it was unreasonable for the trial court to forego GAL assistance in determining

P.T.W.’s best interests.

      We conclude Respondent-Mother failed to preserve this argument for appellate

review. Even if the issue was reviewable, we find no abuse of discretion occurred.

                                   IV. Conclusion

      We affirm the trial court’s 31 August 2015 order ceasing reunification efforts

with Respondent-Mother and the 18 April 2016 order terminating Respondent-

Mother’s parental rights.

      AFFIRMED.

      Judges DIETZ and TYSON concur.




                                         - 33 -